Citation Nr: 1104321	
Decision Date: 02/02/11    Archive Date: 02/14/11

DOCKET NO.  08-18 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a lung disability 
diagnosed as chronic obstructive pulmonary disease (COPD), and 
claimed as a residual of exposure to asbestos during active 
service.

2.  Entitlement to a compensable disability rating for a scar as 
a residual of a left pneumothorax for the period of time prior to 
September 21, 2010.  

3.  Entitlement to a disability rating in excess of 10 percent 
for a scar as a residual of a left pneumothorax.

4.  Entitlement to a separate disability rating for respiratory 
impairment as a residual of a left pneumothorax.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from October 1964 
to October 1966.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied service connection for COPD.  A May 2008 
rating decision granted service connection for a scar as a 
residual of a left pneumothorax and assigned a noncompensable 
(0%) disability rating.  

The Veteran's claim for an increased disability rating for his 
service-connected residual of a left pneumothorax contemplates 
disability ratings separate from the residual scar.  The Board 
has recharacterized the issues on appeal to reflect this.  

In April 2010, the veteran testified at a hearing at the RO 
before the undersigned Veterans Law Judge.  A transcript of his 
testimony is associated with the claims file.  

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The case was previously before the Board in June 2010, when it 
was remanded for examination of the veteran and medical opinions.  
The requested development has been completed.  


FINDINGS OF FACT

1.  Service treatment records reveal that the Veteran had a left 
pneumothorax during service which was treated with bed rest and 
resolved.  

2.  Service treatment records do not reveal any complaints, 
findings, or diagnosis of COPD or any asbestos related 
respiratory disorder during active service.

3.  The Veteran has a diagnosis of COPD.  

4.  There is no credible evidence linking the Veteran's current 
COPD to service, asbestos exposure during service, or the left 
pneumothorax during service.   

5.  Prior to September 21, 2010 the Veteran's service-connected 
scar as a residual of a left pneumothorax was manifested by a 
well healed scar with no pain or limitation of function.  

6.  On VA examination on September 21, 2010, the Veteran's 
service-connected scar as a residual of a left pneumothorax was 
found to be tender and painful.  

7.  Prior to September 21, 2010, the Veteran's service-connected 
residuals of a left pneumothorax were manifested pulmonary 
function test (PFT) results that do not permit the assignment of 
a compensable disability rating for respiratory impairment.  

8.  On VA examination on September 21, 2010, the Veteran's 
service-connected respiratory impairment as a residual of a left 
pneumothorax was manifested by PFT results permitting the 
assignment of a 30 percent disability rating.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a lung disability, 
diagnosed as COPD, and claimed as a residual of asbestos exposure 
during service, are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).

2.  The criteria for a compensable disability rating for a scar 
as a residual of a left pneumothorax, for the period of time 
prior to September 21, 2010, have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 4.118, Diagnostic 
Codes 7800, 7801, 7802, 7804, 7805 (2007 & 2010).

3.  The criteria for a disability rating in excess of 10 percent 
for a scar as a residual of a left pneumothorax have not been met 
during any period of time covered by this appeal.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 4.118, Diagnostic 
Codes 7800, 7801, 7802, 7804, 7805 (2007 & 2010).

4. The criteria for a 30 percent evaluation, but no higher, for 
respiratory impairment as a residual of a left pneumothorax are 
met effective September 21, 2010.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.7, 
4.97, Diagnostic Code 6843(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide. 38 U.S.C.A. § 
5103(a).

The notice requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by a letter 
dated August 2007.  This notification substantially complied with 
the requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to obtain 
evidence.  This letter also substantially complied with the 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Notice was not specifically provided with respect to the issues 
involving the rating of the Veteran's service-connected scar, or 
other residuals, of a left pneumothorax.  However, service 
connection for this disability was granted during the pendency of 
the present appeal.  In cases where service connection has been 
granted and an initial disability rating and effective date have 
been assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Dingess v. 
Nicholson, 19 Vet. App. at 490-91 (2006).  Accordingly, once 
service connection was granted for the Veteran's scar, disability 
ratings and effective dates were assigned, section 5103(a) notice 
was no longer required.

In any event, the appellant has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the notice.  
See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior 
case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.; See also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). At the 
hearing in 2010, the Veteran specifically waived any error in 
notice or assistance.  

VA has obtained service personnel records; service treatment 
records; VA treatment records; VA examination reports; a private 
treatment records; assisted the Veteran in obtaining evidence; 
and, afforded him the opportunity to present testimony, 
statements and evidence.  All known and available records 
relevant to the issue on appeal have been obtained and associated 
with the appellant's claims file and he has not contended 
otherwise.

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision at 
this time.

II.  Service Connection

Service connection may be established for a disability resulting 
from personal injury suffered or disease contracted in the line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in the line of duty.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

When a chronic disease identity is established in service, then a 
showing of continuity after discharge is not required.  
Continuity of symptomatology is required only where the condition 
noted during service (or in a presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of chronicity 
may be legitimately questioned. 38 C.F.R. § 3.303(b).  The nexus 
between service and the current disability can be satisfied by 
medical or lay evidence of continuity of symptomatology and 
medical evidence of a nexus between the present disability and 
the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service. 38 C.F.R. § 3.303(d).

Service connection may also be granted for a disability which is 
proximately due to, or the result of, a service-connected disease 
or injury.  38 C.F.R. § 3.310(a) (2010).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded the claimant.

The Veteran claims entitlement to service connection for a lung 
disability, which he asserts is the result of exposure to 
asbestos during active service.  

There has been no specific statutory guidance with regard to 
claims for service connection for asbestosis and other asbestos-
related diseases, nor has the Secretary promulgated any 
regulations.  McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  
Rather, VA Adjudication Procedure Manual, in electronic format, 
M21-1MR, contains guidelines for considering compensation claims 
based on exposure to asbestos.  See Ennis v. Brown, 4 Vet. App. 
523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993).

VA's Manual 21-1MR, Part IV, subpart ii, Chapter 2, Section C, 
essentially acknowledges that inhalation of asbestos fibers can 
result in fibrosis and tumors, and produce pleural effusions and 
fibrosis, pleural plaques, mesotheliomas of the pleura and 
peritoneum, and cancer of the lung, gastrointestinal tract, 
larynx, pharynx and urogenital system (except the prostate), with 
the most common resulting disease being interstitial pulmonary 
fibrosis (asbestosis).  Also noted is the increased risk of 
bronchial cancer in individuals who smoke cigarettes and have had 
prior asbestos exposure.  Id.

With respect to claims involving asbestos exposure, VA must 
determine whether or not military records demonstrate evidence of 
asbestos exposure during service, develop whether or not there 
was pre-service and/or post-service occupational or other 
asbestos exposure, and determine whether there is a relationship 
between asbestos exposure and the claimed disease.  M21-1MR, Part 
IV, Subpart ii, Chapter 1, Section H, Topic 29; DVB Circular 21-
88-8, Asbestos-Related Diseases (May 11, 1988).

Neither "MANUAL M21-1 nor the CIRCULAR creates a presumption of 
exposure to asbestos solely from shipboard service.  Rather, they 
are guidelines which serve to inform and educate adjudicators as 
to the high exposure of asbestos and the prevalence of disease 
found in insulation and shipyard workers and they direct that the 
raters develop the record; ascertain whether there is evidence of 
exposure before, during, or after service; and determine whether 
the disease is related to the putative exposure."  Dyment v. 
West, 13 Vet. App. 141 (1999); see also, Nolen v. West, 12 Vet. 
App. 347 (1999); VAOGCPREC 4-2000.

The clinical diagnosis of asbestosis requires a history of 
exposure and radiographic evidence of parenchymal lung disease.  
Symptoms and signs include:  dyspnea on exertion; end-respiratory 
rales over the lower lobes; compensatory emphysema; clubbing of 
the fingers at late stages; pulmonary function impairment; and, 
cor pulmonale which can be demonstrated by instrumental methods.  
M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Paragraph 9 
(e).

The Veteran claims that he has a current lung disability which is 
a result of his exposure to asbestos during active military 
service.  

The Veteran's discharge papers, DD 214, reveal that he served on 
active duty in the Navy from October 1964 to October 1966.  He 
separated from service at the rate of yeoman third class.  Other 
service personnel records reveal that during active duty he was a 
seaman apprentice, SA, and a seaman, SN; before being promoted to 
yeoman third class, YN3.  During active service he served aboard 
the USS Charles F. Adams (DDG 2).  The May 2008 Statement of the 
Case acknowledges that the based on the time period and nature of 
the Veteran's duties any asbestos exposure would have been 
"minimal."  

In April 2010, the Veteran testified at a hearing before the 
undersigned.  He testified that during service he was stationed 
aboard a destroyer as a yeoman with his primary duties in the 
engineering department.  He asserted that his asbestos exposure 
during service was extensive and not minimal.  While the Veteran 
must have had some exposure to asbestos during active duty aboard 
a ship, his assertions of more than minimal asbestos exposure are 
inconsistent with the Veteran's service personnel records and 
this testimony is not credible. 

A hearing officer may properly consider the demeanor of the 
witness, the facial plausibility of the testimony, and the 
consistency of the witness' testimony with other testimony and 
affidavits submitted on behalf of the veteran."  Caluza v. 
Brown, 7 Vet. App. 498, 511 (1995).   

The Veteran's service treatment records reveal that he was 
treated in September 1966 for a left pneumothorax.  He was put on 
10 days of bed rest until his lung was found to have fully 
expanded.  There is no indication of any residual disability from 
this pneumothorax.  On separation examination in October 1966, 
clinical evaluation of his lungs and chest were normal.  The 
service treatment records do not reveal any complaints of, 
diagnosis of, or treatment for any other lung disability, 
including COPD or an asbestos related disorder, during service.  

Private medical records reveal that the Veteran suffered from 
recurrent left pneumothorax subsequent to service, ultimately 
requiring surgical treatment with a subtotal lobectomy of the 
left upper lung lobe in January 1974.  

In September 1995, a private pulmonary examination of the Veteran 
was conducted.  The examination report indicates that it was 
prepared for an attorney, and the Board must conclude that this 
examination was conducted in conjunction with private litigation 
or a worker's compensation claim.  The examining physician noted 
a long post-service history of exposure to asbestos during 
employment in the construction industry.  A 25 year history of 
smoking was also noted.  The examination report referenced an 
October 1994 chest x-ray examination report which stated that the 
Veteran had "parenchymal changes consistent with asbestosis."  
The examination report also referenced June 1995 PFT results 
which showed "mild obstructive ventilatory impairment."  The 
examining physician's diagnosis was that the Veteran had 
"asbestosis."  

Private medical treatment records dated in 2006 and 2007 reveal 
that the Veteran was diagnosed with COPD.  A February 2006 
physical examination report indicates a diagnosis of COPD with a 
long history of tobacco abuse being indicated.  A March 2006 
private x-ray report indicates abnormal findings and recommended 
further testing by a computed tomography (CT) scan which was 
conducted later in March 2006.  The CT report indicates that the 
Veteran's lungs were hyperinflated with fibroemphysematous 
changes and scarring.  Other treatment records from a private 
pulmonary specialist indicated diagnoses of COPD base upon 
pulmonary function test (PFT) results. 

In April 2008, a VA Compensation and Pension examination of the 
Veteran was conducted.  The examining physician noted the 
Veteran's in-service, and post-service history of left 
pneumothorax.  The examiner also noted the Veteran's reported 
post-service history of exposure to asbestos and the 1994 private 
diagnosis of asbestosis.  After reviewing the evidence of record 
the diagnosis was asbestosis, not due to military service, and 
COPD also not due to military service or the pneumothorax during 
service.  

There are severe discrepancies in the medical evidence of record 
as to the actual diagnosis of the Veteran's lung disability.  
Specifically, the evidence as to whether the Veteran actually has 
a confirmed diagnosis of asbestosis is not clear.  The September 
1995 private medical report is the only original medical evidence 
showing a diagnosis of asbestosis; the April 2008 VA examination 
based its diagnosis of asbestos solely on the findings of this 
private medical report.  The 1995 report indicates a diagnosis of 
asbestosis, yet the PFT results indicate "mild obstructive 
ventilatory impairment."  This is more indicative of a diagnosis 
of COPD or emphysema, which are obstructive lung disorders, 
rather than asbestosis, which is a restrictive lung disorder.  
The diagnosis of asbestosis was also supported by an October 1994 
private x-ray report indicating "parenchymal changes consistent 
with asbestosis."  However, subsequently there was extensive 
private treatment for COPD, and asbestosis was not indicated as a 
diagnosis.  Specifically, in March 2006 computed tomography (CT) 
examination of the Veteran's chest, with a contrast medium, was 
conducted.  This testing did not show any asbestos related 
abnormalities.  A contrast chest CT is more accurate than x-ray 
examination at detecting asbestos related lung abnormalities. 

As a result of the discrepancies in the medical evidence, another 
VA Compensation and Pension examination of the Veteran was 
conducted in September 2010.  A chest CT examination of the 
Veteran was conducted and revealed an impression of "emphysema  
. . .  no evidence of asbestosis or calcified pleural plaques.  
No evidence of interstitial lung disease."  PFT results revealed 
results consistent with "obstructive pulmonary disease as is 
seen with chronic obstructive pulmonary disease / emphysema.  No 
evidence of restrictive pulmonary disease."  After full 
examination and review of the evidence of record the diagnosis 
was that the Veteran had COPD which was not related to either 
military service or to the Veteran's in-service left 
pneumothorax.  

The Veteran claims entitlement to service connection for a lung 
disability, which he believes is a residual of exposure to 
asbestos during active service.  The Veteran had minimal exposure 
to asbestos during service and the preponderance of the evidence 
is against a finding that the Veteran has an asbestos related 
lung disability.  The preponderance of the evidence of record 
reveals that the Veteran has a diagnosis of COPD which is not 
related to military service, the pneumothorax during service, or 
to any potential asbestos exposure during service.  While the 
September 1995, a private examination report indicated a 
diagnosis of asbestosis, it was based solely on the Veteran's 
reported history of post-service exposure to asbestos.  Moreover, 
while the October 1994 private x-ray examination report indicated 
that the Veteran had lung changes indicative of asbestosis, two 
subsequent CT examinations of the chest failed to find any 
evidence consistent with a diagnosis of asbestosis.  All PFT 
results of record reveal findings consistent with COPD.  The 
credible evidence of record reveals that the Veteran has COPD 
which is unrelated to service, or any incident or injury therein.  
There is no evidence of record which links the Veteran's 
presently diagnosed COPD to active service, to asbestos exposure 
during service, or to the left pneumothorax during service.  The 
preponderance of the evidence is against the claim for service 
connection for a lung disability, diagnosed as COPD, and claimed 
as a residual of exposure to asbestos during active service..  
There is no doubt to be resolved and service connection is not 
warranted.  

III.  Disability Ratings

The veteran seeks entitlement to disability ratings for his 
service-connected residual of a left pneumothorax in excess of 
those presently assigned.  

In a claim for a greater original rating after an initial award 
of service connection, all of the evidence submitted in support 
of the veteran's claim is to be considered.  See Fenderson v. 
West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.  Separate ratings 
can be assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Once the evidence is 
assembled, the Secretary is responsible for determining whether 
the preponderance of the evidence is against the claim.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). If so, the claim 
is denied; if the evidence is in support of the claim or is in 
equal balance, the claim is allowed.  Id.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment of 
earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  Evaluation of a service-connected 
disorder requires a review of the veteran's entire medical 
history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.

When there is a question as to which of two evaluations should be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. 
§ 4.7.

It is necessary to evaluate the disability from the point of view 
of the veteran working or seeking work, 38 C.F.R. § 4.2, and to 
resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor, 38 C.F.R. § 4.3.  If there is 
a question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for that 
rating; otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In determining a disability evaluation, the VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable based upon the assertions and issues raised in the 
record, and to explain the reasons used to support the 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

"When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant."  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski,1 Vet. App. 49, 55 (1990). 

"In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met."  38 C.F.R. § 4.31.

Generally, all disabilities , including those arising from a 
single disease entity, are rated separately with the resulting 
ratings being combined.  38 C.F.R. § 4.25.  Pyramiding, that is 
the evaluation of the same disability, or the same manifestation 
of a disability, under different diagnostic codes, is to be 
avoided when rating a veteran's service-connected disabilities.  
38 C.F.R. § 4.14.  However, it is possible for a veteran to have 
separate and distinct manifestations from the same injury which 
would permit rating under several diagnostic codes.  The critical 
element in permitting the assignment of several ratings under 
various diagnostic codes is that none of the symptomatology for 
any one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  Esteban v. Brown, 6 Vet. 
App. 259, 261-62 (1994) (where a veteran with a service-connected 
facial injury sought an increased rating, the veteran's 
disability was to be properly assigned compensable ratings under 
separate codes for disfigurement, tender and painful scars and 
muscle injury).

The Veteran filed a claim for service connection for a lung 
disability in July 2007.  In a May 2008 rating decision, the RO 
granted service connection for "scar, residual of left 
pneumothorax" and assigned a noncompensable disability rating 
effective July 2007.  An increased disability rating of 10 
percent was granted in a November 2010 rating decision, effective 
September 2010, the date of the most recent VA Compensation and 
Pension examination.  

The Veteran's service treatment records reveal that he was 
treated in September 1966 for a left pneumothorax.  He was put on 
10 days of bed rest until his lung was found to have fully 
expanded.  There is no indication of any residual disability from 
this pneumothorax.  There is no indication that surgery was 
conducted to treat the left pneumothorax during service.  On 
separation examination in October 1966, clinical evaluation of 
his lungs and chest were normal.   

Private medical records reveal that the Veteran suffered from 
recurrent left pneumothorax subsequent to service.  Ultimately, 
he required surgical treatment with a subtotal lobectomy of the 
left upper lung lobe in January 1974.

In June 1995 a private PFT examination of the Veteran was 
conducted.  Results were:  Forced Expiratory Volume (FEV-1) of 77 
percent predicted and Diffusion Capacity of the Lung (DLCO) of 69 
percent predicted.  The ration of Forced Expiratory Volume in one 
second to Forced Vital Capacity (FEV-1/FVC) was indicated as a 
numerical result without a percentage given.  

A private PFT of the Veteran was conducted in March 2006.  
Results were:  FEV-1 of 78 percent predicted and DLCO of 89 
percent predicted.  Again, the FEV-1/FVC was indicated as a 
numerical result with a percentage given.  

Another private PFT of the Veteran was conducted in June 2007.  
Results were:  FEV-1 of 83 percent predicted; FEV-1/FVC of 88 
percent predicted.  No DLCO result was indicated.  

In April 2008, a VA Compensation and Pension examination of the 
Veteran was conducted.  There was no evidence of cor pulmonale, 
right ventricular hypertrophy, pulmonary hypertension, acute 
respiratory failure or the need for outpatient oxygen therapy.  
Physical examination revealed the presence of a well healed 
thoracotomy scar of the left chest which was 18 inches long and 1/4 
inch wide; this is approximately 4.5 square inches.  The scar was 
pink, well nourished, nontender, and nonadherant to the 
underlying tissue.  There was no evidence of ulceration or skin 
breakdown, and the scar was not deemed to be disfiguring.  PFTs 
were not conducted at this examination.  

In September 2010, the most recent VA Compensation and Pension 
examination of the Veteran was conducted.  PFT results were:  
FEV-1 of 71 percent predicted; FEV-1/FVC of 56 percent predicted; 
and a DLCO of 79 percent predicted.  However, the examining 
physician further specified that, upon review of the appropriate 
authorities, the Veteran's proper FEV-1/FVC was 69 percent 
predicted when adjusting for the Veteran's age.  Physical 
examination revealed the Veteran's post-surgical scar of the left 
chest which was 38 centimeters long and .3 centimeters wide; is 
approximately 11.4 square centimeters.  The scar was painful with 
tenderness to palpation.  Otherwise the scar showed no evidence 
of ulceration or skin breakdown, and there was no other disabling 
effects noted.  

A.  Scar

The Veteran's service-connected scar as the residual of a left 
pneumothorax has been rated under Diagnostic Codes 7804, and 
7805.  

The Veteran's service-connected scar as the residual of a left 
pneumothorax is rated at a noncompensable (0%) disability rating 
under Diagnostic Code 7805 for the period of time prior to 
September 21, 2010.  Diagnostic Codes 7800 to 7805 are used to 
rate scars.  During the pendency of the Veteran's appeal these 
Diagnostic Codes were amended effective October 23, 2008.  
Accordingly, the Veteran's service-connected scar could 
potentially be rated under either the older or the current rating 
criteria of scars. Compare 38 C.F.R. § 4.118, Diagnostic Codes 
7800 -7805 (2007) with 38 C.F.R. § 4.118, Diagnostic Codes 7800 -
7805 (2010).

The only Diagnostic Codes which are specifically applicable are 
7802, 7803, 7804, and 7805.  The prior version of Diagnostic Code 
7805 instructed to rate the scar on limitation of function of the 
affected part.  38 C.F.R. § 4.118, Diagnostic Codes 7805 (2007).  
The current version instructs to rate the Veteran's scars under 
Diagnostic Code 7800-7804 and to rate other disabling effects not 
considered under these Diagnostic Codes under the appropriate 
Diagnostic Code. 38 C.F.R. § 4.118, Diagnostic Codes 7805 (2010).  
The medical evidence of record does not reveal that the Veteran's 
service-connected left chest scar results in any limitation of 
function or disabling effects that should be rated under 
Diagnostic Codes other than those for scars.  To the extent that 
a separate disability rating is being contemplated under the 
Diagnostic Codes for respiratory disorders, those disabling 
effects are addressed below.  

Diagnostic Code 7802 contemplates scars, other than those of 
head, face, or neck, that are superficial and that do not cause 
limited motion.  A 10 percent rating is warranted for scars with 
area or areas of 144 square inches (929 sq. cm.) or greater.  A 
superficial scar is one not associated with underlying soft 
tissue damage.  The rating criteria are essentially the same 
under either version of this regulation.  38 C.F.R. § 4.118, 
Diagnostic Code 7802 (2007& 2010).  The evidence of record does 
not reveal that the Veteran's service-connected scar meets the 
criteria of surface area of the skin affected to warrant the 
assignment of a compensable disability rating under this 
Diagnostic Code.

Under the old rating criteria, Diagnostic Code 7803 provided for 
a 10 percent disability rating for an unstable superficial scar 
where there was frequent loss of skin covering the scar; 
Diagnostic Code 7804 provided for the assignment of a 10 percent 
disability rating for a superficial scar which was painful on 
examination. 38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804 
(2007).  These rating criteria have been combined into a single 
Diagnostic Code, 7804, under the present regulation.  This 
Diagnostic Code contemplates scars that are unstable or painful, 
with the assignment of a 10 percent rating for one or two such 
scars, 20 percent rating for three or four scars, and 30 percent 
rating for five or more scars.  Note 1 defines an unstable scar 
as one where, for any reason, there is frequent loss of covering 
of skin over the scar.  Note 2 provide that where one or more 
scars are both unstable and painful, add 10 percent to the 
evaluation that is based on the total number of unstable or 
painful scars.  Note 3 states that scars evaluated under 
diagnostic codes 7800, 7801, 7802, or 7805 may also receive an 
evaluation under 7804 when applicable.  38 C.F.R. § 4.118, 
Diagnostic Codes 7804 (2010)

The evidence does not show that the Veteran met the criteria for 
the assignment of a compensable disability rating for his 
service-connected left chest scar for the period of time prior to 
September 21, 2010.  There is no evidence that the scar was 
tender, painful, unstable, limited motion or function, or met the 
surface area criteria for the assignment of a compensable 
disability rating for the period of time prior to September 21, 
2010.  The preponderance of the evidence is against the 
assignment of a compensable disability rating or a scar as a 
residual of a left pneumothorax for the period of time prior to 
September 21, 2010; there is no doubt to be resolved and ac 
compensable disability rating is not warranted.  38 U.S.C.A. § 
5107(b), 38 C.F.R. Part 4, §4.118, Diagnostic Codes 7800-7805.

The evidence does not show that the Veteran meets the criteria 
for the assignment of a disability rating in excess of 10 percent 
for his service-connected left chest scar from September 21, 
2010.  The evidence reveals that upon VA examination on September 
21, 2010 the scar was found to be tender and painful.  There is 
no evidence that the scar resulted in any other disability such 
as: being unstable, resulting in limited motion, resulting in 
limited function.  The scar has never met the surface area 
criteria for the assignment of even a compensable disability 
rating.  The preponderance of the evidence is against the 
assignment of a disability rating in excess of 10 percent for a 
scar as a residual of a left pneumothorax for any period of time 
covered by this appeal; there is no doubt to be resolved and a 
disability rating in excess of 10 percent is not warranted.  38 
U.S.C.A. § 5107(b), 38 C.F.R. Part 4, §4.118, Diagnostic Codes 
7800-7805.




B.  Respiratory Disorder

In rating the Veteran's service-connected residuals of a left 
pneumothorax, the RO also indicated that Diagnostic Code 6843 was 
considered.  Diagnostic Code 6843 is used to rated a traumatic 
chest wall defect such as a pneumothorax 38 C.F.R. § 4.97, 
Diagnostic Code 6843. 

The General Rating Formula for Restrictive Lung Disease 
(Diagnostic Codes 6840 through 6845) provides for a 100 percent 
rating for findings that show Forced Expiratory Volume (FEV-1) 
less than 40 percent of predicted value, or; the ratio of Forced 
Expiratory Volume in one second to Forced Vital Capacity (FEV-
1/FVC) less than 40 percent, or; Diffusion Capacity of the Lung 
for Carbon Monoxide by the Single Breath Method (DLCO (SB)) less 
than 40-percent predicted, or; maximum exercise capacity less 
than 15 ml/kg/min oxygen consumption (with cardiac or respiratory 
limitation), or; cor pulmonale (right heart failure), or; right 
ventricular hypertrophy, or; pulmonary hypertension (shown by 
Echo or cardiac catheterization), or; episode(s) of acute 
respiratory failure, or; requires outpatient oxygen therapy.

A 60 percent rating is assigned for FEV-1 of 40- to 55- percent 
predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 
40- to 55-percent predicted, or; maximum oxygen consumption of 15 
to 20 ml/kg/min (with cardiorespiratory limit).

A 30 percent rating is assigned for FEV-1 of 56- to 70- percent 
predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 56- 
to 65-percent predicted.

A 10 percent rating contemplated FEV-1 of 71- to 80- percent 
predicted, or; FEV-1/FVC of 71 to 80 percent or; DLCO (SB) 66- to 
80-percent predicted. 38 C.F.R. § 4.97, DC's 6840-6845.

38 C.F.R. § 9.97, General Rating Formula for Restrictive Lung 
Disease (Diagnostic Codes 6840 through 6845). 

Post-bronchodilator studies are required when pulmonary function 
testing (PFT) are conducted for disability evaluation purposes, 
except when the results of pre- bronchodilator PFTs are normal or 
when the examiner determines that post-bronchodilator studies 
should not be done and states the reasons why.  38 C.F.R. § 4.96.

The assignment of a separate disability rating under Diagnostic 
Code 6843 does not result in pyramiding as the impairment of 
respiratory function is a separate manifestation of the residuals 
of a pneumothorax than a scar.  38 C.F.R. §§ 4.14, 4.25; Esteban 
v. Brown, 6 Vet. App. 259, 261-62 (1994).

Service connection for the residuals of a left pneumothorax was 
granted effective July 2007.  A private PFT of the Veteran was 
conducted in June 2007.  These PFT results were:  FEV-1 of 83 
percent predicted; FEV-1/FVC of 88 percent predicted.  No DLCO 
result was indicated.  These results do not meet the criteria for 
the assignment of a compensable disability rating.  38 C.F.R. § 
4.97, Diagnostic Code 6843. 

In September 2010, the most recent VA Compensation and Pension 
examination of the Veteran was conducted.  PFT results were:  
FEV-1 of 71 percent predicted; FEV-1/FVC of 69 percent predicted; 
and a DLCO of 79 percent predicted.  The FEV-1/FVC result of 69 
percent predicted meets the criteria for a 30 percent disability 
rating 

The evidence does not show that the Veteran met the criteria for 
the assignment of a separate compensable disability rating under 
Diagnostic Code 6843 at any period of time prior to September 21, 
2010.  While the PFT results from 1995 and 2006 meet the criteria 
for a 10 percent rating, the June 2007 PFT results do not.  These 
are the results that reflect the Veteran's respiratory function 
from the month before service connection was effective until the 
2010 VA examination was conducted.  The preponderance of the 
evidence is against the assignment of a separate compensable 
disability rating for respiratory impairment as a residual of a 
left pneumothorax for the period of time prior to September 21, 
2010; there is no doubt to be resolved and a separate compensable 
disability rating is not warranted.  38 C.F.R. § 4.97, Diagnostic 
Code 6843 (2010).

The evidence reveals that upon VA examination on September 21, 
2010 the Veteran had PFT results of FEV-1 of 71 percent 
predicted; FEV-1/FVC of 69 percent predicted; and a DLCO of 79 
percent predicted.  The FEV-1/FVC result of 69 percent predicted 
meets the criteria for a 30 percent disability rating.  
Accordingly, the evidence supports an assignment of a separate 30 
percent disability rating for respiratory impairment as a 
residual of a left pneumothorax, effective September 21, 2010.  
38 C.F.R. § 4.97, Diagnostic Code 6843(2010).  

However the evidence is against the assignment of a separate 
disability rating in excess of 30 percent.  There is simply no 
credible evidence showing any of the rating criteria which would 
warrant the assignment of a disability rating in excess of 30 
percent under Diagnostic Code 6843.  Finally, in reaching this 
decision the Board considered the doctrine of reasonable doubt, 
however, as the preponderance of the evidence is against the 
assignment of a disability rating in excess of 30 percent for 
respiratory impairment as a residual of a left pneumothorax, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

C.  Other Considerations

Consideration has also been given regarding whether the schedular 
evaluation is inadequate, requiring that the RO refer a claim to 
the Chief Benefits Director or the Director, Compensation and 
Pension Service.  An extra-schedular evaluation is warranted 
where a service-connected disability presents an exceptional or 
unusual disability picture with marked interference with 
employment or frequent periods of hospitalization that render 
impractical the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability 
picture occurs where the diagnostic criteria do not reasonably 
describe or contemplate the severity and symptomatology of a 
veteran's service-connected disability. Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  If there is an exceptional or unusual 
disability picture, then the Board must consider whether the 
disability picture exhibits other factors such as marked 
interference with employment and frequent periods of 
hospitalization. Thun, 22 Vet. App. at 115-116.  When those two 
elements are met, the appeal must be referred for consideration 
of the assignment of an extraschedular rating, otherwise, the 
schedular evaluation is adequate, and referral is not required.  
Thun, 22 Vet. App. at 116.

The schedular evaluations are adequate as the diagnostic criteria 
adequately address the severity and symptomatology of the 
Veteran's service-connected residuals of left pneumothroax.  
Higher schedular evaluations under the assigned diagnostic codes 
are available upon a showing of additional symptomatology.  The 
evidence does not show any periods of hospitalization for 
treatment and there is no evidence that these disabilities result 
in any interference with employment.  Therefore, the Veteran's 
disability picture is contemplated by the rating schedule and no 
extraschedular referral is required. See Bagwell v. Brown, 9 Vet. 
App. 337, 338-39 (1996).

Last, a claim for a total disability rating based on individual 
unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 
(2009) has been considered.  None of the VA examinations of 
record indicate that the Veteran is unemployable due to his 
service-connected disabilities.  Accordingly, consideration of 
TDIU pursuant to Rice is not warranted.  


ORDER

Service connection for a lung disability diagnosed as chronic 
obstructive pulmonary disease (COPD), and claimed as a residual 
of exposure to asbestos during active service, is denied.  

A compensable disability rating for a scar as a residual of a 
left pneumothorax for the period of time prior to September 21, 
2010 is denied.  

A disability rating in excess of 10 percent for a scar as a 
residual of a left pneumothorax, for any period covered by this 
appeal, is denied.

A separate disability rating of 30 percent, and no more, is 
granted for respiratory impairment as a residual of a left 
pneumothorax, effective September 21, 2010, subject to the law 
and regulations governing the payment of monetary awards.  






____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


